 



Exhibit 10.4
AGREEMENT
     THIS AGREEMENT is made as of February 17, 2006, between ACIN LLC, a
Delaware limited liability company (“ACIN”), with an address of 1035 Third
Avenue, Suite 300, Huntington, West Virginia 23527, ALPHA LAND AND RESERVES,
LLC, a Delaware limited liability company (“Alpha”), with an address of P.O. Box
2345, Abingdon, Virginia, and VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia
public service corporation, or assigns (“VEPCO”), with an address of 5000
Dominion Boulevard, Glen Allen, Virginia 23060.
     WHEREAS, ACIN owns certain land described on Exhibit A attached hereto that
it acquired through its merger with CSTL LLC.
     WHEREAS, Alpha entered into a Coal Mining Lease dated April 3, 2003,
effective April 1, 2003, with CSTL LLC, in which the leased premises include the
land described on Exhibit A.
     WHEREAS, ACIN is entering into an Option Contract with VEPCO, whereby ACIN
will grant to VEPCO an option to purchase the land described on Exhibit A,
hereinafter referred to as the “option land.”
     WHEREAS, ACIN, Alpha, and VEPCO believe it is in their mutual interests to
enter into an agreement as to the parties’ rights and obligations with regard to
the land described on Exhibit A.
     NOW, THEREFORE, for and in consideration of ten dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

  1.   Alpha will conduct only first mining in the previously unmined portion of
the Jawbone seam that is located: (a) to the north of the Paramont #3 Mine; and
(b) within the boundaries of the option land, as further illustrated on
Exhibit A. For purposes of this Agreement, first mining shall mean removal of
50% or less of the coal in a manner that leaves coal pillar support.
Notwithstanding the foregoing, Alpha will not mine in the circled area
identified as “AREA WHERE PERMANENT STRUCTURES MAY BE LOCATED” as shown on
Exhibit A.     2.   Alpha may continue to use the existing mine works beneath
the option land for mining operations, including, but not limited to,
ventilation, drainage and transportation of personnel, supplies and coal, and
rehabilitation work; however, Alpha may not remove additional coal from the
option land, other than the Jawbone seam as noted in Paragraph 1 above.

 



--------------------------------------------------------------------------------



 



  3.   ACIN recognizes that the limitations placed upon Alpha’s mining
operations in Paragraphs 1 and 2 will not permit recovery of all mineable coal
under the option land or in areas adjacent to or accessed through the option
land. Consequently, ACIN will not assert a lost coal claim for: (1) any area
within the option land; (2) any area in which mining is restricted under
Paragraphs 1 and 2 above; or, (3) any area that cannot be accessed because of
the restrictions imposed under Paragraphs 1 and 2.     4.   In the event VEPCO,
or its assignee, exercises its option to purchase the option land from ACIN,
VEPCO, on its own behalf, and on behalf of its assignee, hereby releases Alpha,
and its affiliates, from liability for subsidence on the option land resulting
from mining prior to the date of this agreement and for subsidence on the option
land resulting from mining permitted pursuant to paragraph 1 above.     5.   As
it relates to the option land and within one hundred (100) feet of the option
land, Alpha will provide VEPCO, or its assignee, (i) all documentation it has of
undermined areas, (ii) all information it has on geotechnical testing, and (iii)
all drilling information it has. Alpha will also provide maps of any first
mining that occurs after the date hereof that is conducted in the area permitted
pursuant to Paragraph 1 above.     6.   In the event the option land is not sold
to VEPCO, or its assignee, the mining restrictions imposed under Paragraphs 1
and 2 will be extinguished as of the date the Option Contract between ACIN and
VEPCO expires without being exercised.     7.   This Agreement is binding on the
parties hereto and their successors in title and shall be enforceable by the
parties and their successors in title.     8.   This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

     IN WITNESS WHEREOF, the parties have signed their names hereto as of the
date first above written.

 



--------------------------------------------------------------------------------



 



                  ACIN, LLC, a Delaware limited liability company     By NRP
(Operating) LLC, a Delaware limited liability company     Its sole operating
manager
 
           
 
  By:     /s/ Nick Carter    
 
           
 
           Nick Carter    
 
           Its President and Chief Operating Officer    

STATE OF WEST VIRGINIA
COUNTY OF CABELL
     The foregoing instrument was acknowledged before me on this 3rd day of
March, 2006, by Nick Carter, President and Chief Operating Officer of NRP
(Operating) LLC, a Delaware limited liability company and the sole operating
manager of ACIN LLC, on behalf of ACIN LLC, a Delaware limited liability
company.
     My commission expires: November 1, 2008

         
[seal]
  /s/ Paddy Sue Gay    
 
       
 
  Notary Public    

                  ALPHA LAND AND RESERVES, LLC     a Delaware limited liability
company
 
           
 
  By:     /s/ Vaughn R. Groves    
 
           

COMMONWEALTH OF VIRGINIA
COUNTY OF WASHINGTON
     The foregoing Assignment and Assumption Agreement was acknowledged before
me on this 17th day of February, 2006, by Vaughn R. Groves, President and
Manager of ALPHA LAND AND RESERVES, LLC, a Delaware limited liability company,
on behalf of the company.

         
 
    /s/ Susan R. Reynolds    
 
       
 
  Notary Public    

My commission expires: March 31, 2006.

 



--------------------------------------------------------------------------------



 



                  VIRGINIA ELECTRIC AND POWER COMPANY
 
           
 
  By        /s/ James K. Martin    
 
           
 
           Title:    

COMMONWEALTH OF VIRGINIA
CITY/COUNTY OF HENRICO:
     The foregoing instrument was acknowledged before me this 7th day of March,
2006 by James K. Martin as Vice President of VIRGINIA ELECTRIC AND POWER
COMPANY, a Virginia public service corporation, on behalf of the corporation.
     My commission expires: October 31, 2007

         
 
       /s/ Lois H. Jenkin    
 
       
 
  Notary Public    

 